Citation Nr: 1000915	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for cervical cancer, status post laser. 

2.  Entitlement to an increased disability rating in excess 
of 10 percent for residuals of endocarditis, to include 
mitral valve prolapse and bradycardia.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

The appellant is a Veteran who had active service from 
January 1994 to April 2001. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2004 and June 2007 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2006 a personal hearing was held before a 
Decision Review Officer at the RO.  In June 2006 and April 
2008, respectively, the Veteran requested a Travel Board 
hearing before a Veterans Law Judge. See VA Form 9 documents.  
She failed to appear for such a hearing scheduled on October 
26, 2009. See notice letter from the RO to the Veteran, with 
handwritten note.  Thereafter, the RO certified the appeal to 
the Board. See October 2009 and December 2009 letters from 
the RO to the Veteran.   

The appeal is being REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
notify the Veteran if any action on her part is required.  


REMAND

In correspondence received November 12, 2009 the Veteran 
indicated that her failure to appear for the Travel Board 
hearing was due to illness. See November 2009 letter.  
Specifically, she explained that she had pneumonia diagnosed 
with in late October 2009, and was receiving treatment (under 
the care of her physician) for pneumonia during the last week 
of October 2009.  She attached copies of medical records 
detailing her treatment for pneumonia on October 26, 2009.  

While ideally she should have communicated her inability to 
appear for the hearing in a more timely fashion, her recent 
letter is accepted as a motion alleging good case for her 
failure to appear for the hearing and requesting 
rescheduling.  As her reason for failing to appear 
constitutes good cause under 38 C.F.R. § 20.702 (2009), the 
Board is granting her motion.  Accordingly, the appeal must 
be returned to the RO for the rescheduling of a Travel Board 
hearing.  

The case is REMANDED to the RO for the following:

The Veteran should be scheduled for a 
Travel Board hearing in connection with 
this appeal.  A copy of the notice 
provided to the Veteran of the scheduled 
hearing should be placed in the record.  
Thereafter, the case should be processed 
in accordance with established appellate 
practices.  

On remand the Veteran has the right to submit any additional 
evidence and/or argument she desires in connection with her 
current appeal. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

